In an action to recover damages for personal injuries suffered by the infant plaintiff, John J. Donovan, by reason of the alleged negligence of defendants Charles Papanier and St. Mary’s of the Assumption R. C. and the alleged medical malpractice of defendants St. Vincent’s Medical Center of Richmond and Vaek-Hoon Chung, defendant St. Vincent’s Medical Center of Richmond appeals from order of the Supreme Court, Richmond County, dated July 24,1973, which granted plaintiffs’ motion to compel appellant to attend the continuation and completion of the taking of appellant’s depositions by such officers and employees having knowledge of the facts and circumstances concerning the care and treatment of the infant plaintiff and to produce certain books, records, documents and rules and regulations. Order modified by adding to the first decretal paragraph thereof immediately after the provision that the motion is “ granted ”, the following: “ except as to subdivision F of *582item 2 of plaintiffs’ notice to take depositions, dated November 2, 1972, and motion denied as to said sub-item.” As so modified, order affirmed, with $20 costs and disbursements to respondents. The examination shall proceed at the place set forth in plaintiffs’ notice to examine, dated November 2, 1972, at a time to be fixed in a written notice of not less than 10 days, to be given by plaintiffs, or at such other time and place as the parties may agree. Subdivision F of item 2 of the notice to take depositions, dated November 2, 1972 (“ Copy of New York State Hospital Code in force on February 14, 1972”), refers to a public record (10 NY CRB 700.1 et seq.) which is as available to respondents as to appellant. Hopkins, Acting P. J., Martuseello, Shapiro, Christ and Brennan, JJ., concur.